                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NEW YORK


RUSSELL DOVER,HENRY HORSEY,                       Case No. l:12-cv-05567(RJD)(CLP)
CODY RANK,and SUZETTE PERRY,on
behalfofthemselves and all others similarly
situated.
                                                  UNOPPOSED MOTION TO ADOPT REPORT
                         Plaintiffs,              & RECOMMENDATION AND ORDER THE
                                                  CASE CLOSED.
                 -vs.-



BRTTISH AIRWAYS,PLC(UK),

                          Defendant.



       Plaintiffs respectfully ask the Court to adopt Magistrate Judge Pollak's October p, 2018
Report & Recommendation("R&R")approving settlement ofthis matter. (Dkt. 321.)

       No one objected to the R&R during the objection period, and the deadline to make such

objections has now passed. See Fed. R. Civ. P. 72(b)(2); cf. Caidor v. Onondaga Cty., 517 F.3d

601,604(2d Cir. 2008)("[Fjailure to object timely to a magistrate's report operates as a waiver

ofany further judicial review ofthe magistrate's decision."). Accordingly, the Court reviews the

R&R only for "clear error." See, e.g., Dafeng Hengwei Textile Co. v. Aceco Indus. &

Commercial Corp., 54 F. Supp. 3d 279, 283(E.D.N.Y. 2014). The Magistrate Judge's Report

was written carefully and benefited significantly from Judge Pollak's work directly with the

parties for months to resolve this heavily-litigated case. It does not contain error, particularly not
"clear error."


       Plaintiffs ask the Court to adopt the R&R and order this case closed, which will pllow
Plaintiffs and the Class Members to receive their Settlement compensation. Defendants do not

oppose this motion.

                                                                FILED
                                                             IN CLERK'S OFFICE
                                                        US DISTRICT COURT E.D.N.Y.

                                                        ■k     OCT 2 6 2018       ★

                                                        BROOKLYN OFFICE
Dated: October 24, 2018          Respectfully submitted,


                                 /s/David S. Stellims
                                    David S. Stellings

                                 David S. Stellings(dstellings@lchb.com)
                                 Nicholas R. Diamand (ndiamand@lchb.eOm)
                                 Jason L. Lichtman(jlichtman@lchb.com)
                                 Douglas I. Cuthbertson (dcuthbertson@lchb.com)
                                 LIEFF CABRASER HEIMANN &
                                  BERNSTEIN,LLP
                                 250 Hudson Street, 8th Floor
                                 New York, NY 10013-1413
                                 212.355.9500




IT IS SO ORDERED.
                                    s/ RJD
DATED: f
          'M-             2018
                                    Ra;
                                    United          istrict Judge
                                CERTIFICATE OF SERVICE


       I hereby certify that on October 24,2018,service ofthis document was accomplished via

the Court's electronic filing system and that Defendant British Airways has consented to service

in this manner.




                                           Jason L. Lichtman




                                               -3-
